Citation Nr: 1725107	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  14-25 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel



INTRODUCTION

The Veteran had active military service from January 1954 to January 1974, including service in Vietnam from August 1967 until August 1968.  The Veteran died in April 2016.  The Appellant is the Veteran's surviving spouse.  She was notified in a November 2016 letter that she had been accepted as a substitute in the Veteran's claim.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1. The Veteran served in Vietnam during the Vietnam Era.

2. The Veteran was diagnosed with prostate cancer in 2008.


CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110, 1131.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam War will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Prostate cancer is one of the diseases that is presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii); 38 U.S.C.A. § 1116(f).

The Veteran's service personnel records reflect service in Vietnam during the Vietnam Era; therefore, he is presumed exposed to an herbicide agent containing dioxin.

Further, private treatment records reflect that the Veteran was diagnosed with adenocarcinoma of the prostate in 2008.

As the Veteran has been diagnosed with prostate cancer, herbicide exposure is acknowledged, and there is a presumption that prostate cancer is linked to herbicide exposure, service connection for prostate cancer is granted.


ORDER

Service connection for prostate cancer is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


